Exhibit 10.1

HELIOS TECHNOLOGIES, INC.

EXECUTIVE COMPENSATION POLICY

 

The Compensation Committee of the Board of Directors (the “Committee”) of Helios
Technologies, Inc. (the “Company”), has adopted this Executive Compensation
Policy to provide a framework under which executive officers and specified other
key employees of the Company and its subsidiaries (each an “Executive”) are
compensated for their services. The Committee reserves the right to amend or
terminate this Policy at any time and may establish such additional plans or
policies as it deems necessary or advisable to implement this Policy. In
addition, the Committee may delegate its authority and responsibilities under
this Policy, including, but not limited to, the authority to approve the grants
of incentive awards made to non-executive officers, to the Chief Executive
Officer of the Company (or his delegates).  The Committee, in the case of awards
to executive officers, and the Chief Executive Officer and/or his delegates in
the case of non-executive officers, retains full discretion to make, suspend or
discontinue awards under this Policy.  

A.

Base Salary. Each Executive shall receive an annual base salary, to be set from
time to time by the Board, the Committee, or the individual to whom the
Executive reports.

B.

Annual Short-Term Incentive (“STI”). Each Executive shall be eligible for an
annual short-term incentive bonus, with all awards payable in cash. Within the
first 90 days of each fiscal year, the Board or the Committee shall establish a
target annual bonus amount and target performance goals for each Executive,
along with the methodology for the calculation of the bonus amount based upon
achievement of the performance goals. Provided that the minimum threshold
performance is met with respect to each performance metric, payout for that
performance metric may be up to 200% of the target bonus allocated to that
metric. Payment of the annual bonus shall be made no later than March 15
following the year to which the annual incentive relates. An Executive shall
forfeit any short-term incentive bonus if, prior to the bonus payment date, he
or she is terminated for cause (as determined by the Committee) or has
voluntarily terminated his or her employment.

C.

Long-Term Incentive (“LTI”). Each Executive shall be eligible to participate in
a long-term incentive program. Awards under the long-term incentive program
shall consist of grants of Restricted Stock Units (“RSUs”) and Nonqualified
Stock Options (“Options”) under the Company’s Equity Incentive Plan. All RSUs
shall be settled in Company common stock. Each long-term incentive grant shall
relate to a three-year period.

 

1.

Of the total LTI award, twenty-five percent (25%) shall be time-based RSUs, with
one-third of the time-based RSUs vesting and being settled at the conclusion of
each year.

 

2.

Of the total LTI award, twenty-five percent (25%) shall be Options, with
one-third of the Options to vest and settle at the conclusion of each year.

 

3.

The remaining fifty percent (50%) of the LTI award shall be RSUs that have
performance-based vesting, based on a three-year performance period. Within the
first 90 days of each performance period, the Committee shall establish the
number of RSUs to be granted to each Executive, target performance goals for
each Executive, and the methodology for the calculation of the RSUs that become
vested based upon achievement of the performance

 

--------------------------------------------------------------------------------

 

 

goals. Provided that minimum threshold performance is met with respect to each
performance metric, payout for that performance metric may be up to to 200% of
the RSUs allocated to that metric. Settlement of the performance-based RSUs
shall be made no later than March 15 following the end of the performance
period.

D.

Other Equity Grants. The Committee may from time to time approve additional
equity awards to Executives under the Company’s Equity Incentive Plan. The type
and amount of such awards, and the conditions for vesting in those awards, shall
be determined by the Committee at the time of such grants.

E.

Employee Benefits. Executives shall be eligible to participate in the Company’s
employee benefit plans (including retirement, health, vision, dental and
disability plans). Participation shall be subject to the terms of such plans.  

 

Adopted by the Compensation Committee:  February 28, 2020

 

 